FILED
                               NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ATRINE LALENOH,                                   No. 10-73413

                Petitioner,                       Agency No. A088-089-852

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Atrine Lalenoh, native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from the immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo legal findings and review for substantial evidence

factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny Lalenoh’s petition for review.

      Substantial evidence supports the agency’s finding that Lalenoh did not

suffer past persecution. See id. at 1059-60. While her experiences include, among

other things, attending several churches that were later burned or destroyed and

being threatened by a business competitor, a reasonable fact-finder would not be

compelled to find that they rose to the level of persecution. See Halim v. Holder,

590 F.3d 971, 975-76 (9th Cir. 2009); cf. Baballah v. Ashcroft, 367 F.3d 1067,

1074-76 (9th Cir. 2004) (recognizing economic persecution where severe

harassment, threats, physical violence, and discrimination made it almost

impossible for petitioner to earn a living). Substantial evidence also supports the

agency’s finding that even under a disfavored group analysis, Lalenoh failed to

establish a risk of individualized harm sufficient to demonstrate a well-founded

fear of persecution. See Halim, 590 F.3d at 978-80. Her asylum claim fails.

      Because Lalenoh could not meet her burden of establishing eligibility for

asylum, the agency correctly found she could not meet the heavier burden of

qualifying for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).


                                          2                                    10-73413
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Lalenoh failed to establish it is more likely than not she will be tortured if

she returns to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-73413